COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


STEPHEN SLOTA

v.   Record No. 0048-97-4                       MEMORANDUM OPINION *
                                                    PER CURIAM
EASTERN AIRLINES                                   MAY 27, 1997
AND
TRAVELERS INDEMNITY COMPANY


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Stephen Slota, pro se, on brief).

             (Susan A. Evans; Siciliano, Ellis, Dyer &
             Boccarosse, on brief), for appellees.



     Stephen Slota sustained a compensable injury to his left

middle finger.    He contends that the Workers' Compensation

Commission erred in finding that Eastern Airlines was not

responsible for forty additional acupuncture treatments to his

finger.    Upon reviewing the record and the briefs of the parties,

we conclude that this appeal is without merit.      Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"Whether the employer is responsible for medical expenses . . .

depends upon: (1) whether the medical service was causally

related to the industrial injury; (2) whether such other medical

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
attention was necessary; and (3) whether the treating physician

made a referral . . . [of] the patient."   Volvo White Truck Corp.

v. Hedge, 1 Va. App. 195, 199, 336 S.E.2d 903, 906 (1985).

Unless we can say as a matter of law that Slota's evidence

sustained his burden of proving that the forty additional

acupuncture treatments constituted reasonable, necessary, and

causally-related medical treatment, the commission's findings are

binding and conclusive upon us.   See Tomko v. Michael's
Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In refusing to hold employer responsible for providing Slota

with an additional forty acupuncture treatments, the commission

made the following findings:
               In February 1996, Dr. [Kenneth W.]
           Eckmann approved a two month trial of
           acupuncture therapy. On March 11, 1996,
           the claimant commenced acupuncture under
           the care of Yeh Chong Chan, O.M.D.C.A.
           After forty treatments, the claimant
           experienced some relief. Mr. Chan
           recommended that the claimant should
           continue with the acupuncture, since he was
           experiencing some relief after fifteen
           years of severe pain, and in such difficult
           cases, there should be a minimum of eighty
           treatments to see significant improvement.
            Dr. Eckmann declined to approve the
           additional treatments because Mr. Chan
           "cannot give me a very good idea of what
           maximum benefit might be nor how long it
           would last."


     As fact finder, the commission was entitled to accept Dr.

Eckmann's opinion that no evidence showed that the additional

acupuncture treatments were either reasonable or necessary to the

treatment of Slota's compensable finger injury.   As the treating


                              - 2 -
physician, Dr. Eckmann's opinion was entitled to be given great

weight by the commission.   See Pilot Freight Carriers, Inc. v.

Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986).

      Because Slota's evidence did not prove as a matter of law

that the additional forty acupuncture treatments were reasonable

and necessary medical treatment for his compensable finger

injury, the commission's findings are binding and conclusive upon

us.   Accordingly, we affirm the commission's decision.
                                                          Affirmed.




                               - 3 -